United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3623
                                     ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Roberta Sue Tolbert; A&R Equity      *
Holdings,                            * [UNPUBLISHED]
            Defendants,              *
                                     *
Alvin A. Tolbert,                    *
                                     *
            Appellant.               *
                                ___________

                               Submitted: June 3, 2009
                                  Filed: June 10, 2009
                                   ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Alvin A. Tolbert appeals the district court’s1 adverse grant of summary
judgment in this tax action. After careful de novo review, see Johnson v. Blaukat, 453
F.3d 1108, 1112 (8th Cir. 2006), we conclude that summary judgement was
appropriate for the reasons stated by the district court, see Gentry v. United States, 962

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
F.2d 555, 557-58 (6th Cir. 1992). We also conclude that the district court did not
abuse its discretion in declining to amend the judgment. See Christensen v. Qwest
Pension Plan, 462 F.3d 913, 920 (8th Cir. 2006).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motions for sanctions.
                       ______________________________




                                       -2-